 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    STANLEY GLEASON,                                   No. 2:18-cv-0764-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    D. WISE, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 24, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 21. Plaintiff has filed

23   objections to the findings and recommendations. ECF No. 22.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed July 24, 2019, are ADOPTED in full;
 3         2. Plaintiff’s amended complaint (ECF No. 17) is DISMISSED without leave to amend;
 4   and
 5         3. The Clerk of the Court is directed to terminate all pending motions and close the case.
 6         IT IS SO ORDERED.
 7   Dated: October 11, 2019
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
